Opinion issued June 23, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–04–00129–CV
____________

IN RE MAGID GLOVE AND SAFETY MANUFACTURING COMPANY,
L.L.C., Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator Magid Glove and Safety Manufacturing Company, L.L.C. has filed a
petition for writ of mandamus complaining about the trial court’s


 order that denied
relator’s request to compel discovery of documents.


  
          We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Bland.